Exhibit Investor Relations: Porter, LeVay & Rose, Inc. Marlon Nurse, VP – Investor Relations (212) 564-4700 marlon@plrinvest.com Bill Gordon, SVP - Media Relations bill@plrinvest.com Trade Media: Susan Tellem Tellem Worldwide, Inc. (310) 479-6111 ext. 1 stellem@tellem.com Company: Javo Beverage Company, Inc. William Marshall (760) 560 - 5286ext. 102 investing@javobeverage.com JAVO BEVERAGE ACHIEVES RECORD Q2’08 REVENUE OF $6.7 MILLION; BEVERAGE DISPENSER INSTALLATIONS REACH 8,826 Gross Margin Increases 18 Percentage Points Conference Call Today at 11 a.m. Eastern Daylight Time SAN DIEGO, CA - July 30, 2008 Javo® Beverage Company, Inc. (OTC BB: JAVO), a leading provider of premium dispensable coffee and tea-based beverages to the food service industry, announced today its unaudited financial results for the second quarter of 2008. Financial highlights for the quarter ended June 30, 2008 include: · Revenues increased 109% to $6.7 million from $3.2 million in the second quarter 2007. · Gross profit margin expanded to 49.0%, an increase of 1,800 basis points from the year ago period and 1,100 basis points from the prior quarter. · The Company’s total installed base of beverage dispensers reached 8,826, an increase of 2,425 from the prior quarter and 6,215 more than year ago. · Dispensed products revenue reached $5.9 million, up 189% over second quarter 2007. · Selling, general and administrative expenses totaled $3.8 million, an increase of 21%.Excluding non-cash expenses for depreciation and amortization, SG&A was $ 3.0 million, an increase of 11% on the same basis versus year ago. · The Company had a net loss of $2.2 million compared to a loss of $5.7 million in the prior year quarter.The loss from operations was $0.6 million, compared to a loss of $2.2 million in the second quarter of 2007.The net loss from operations for the second quarter includes non-cash option expense of $0.4 million and non-cash depreciation and amortization expenses of $0.4 million, resulting in a positive EBITDA for the quarter. Javo Beverage Company – page 2 Cody C.
